
	

114 SRES 138 ATS: Congratulating the Providence College Men’s Ice Hockey team for winning the 2015 NCAA Division I National Championship.
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 138
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2015
			Mr. Reed (for himself and Mr. Whitehouse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Providence College Men’s Ice Hockey team for winning the 2015 NCAA Division I
			 National Championship.
	
	
 Whereas on Saturday, April 11, 2015, the Providence College Friars won the 2015 NCAA Division I Men’s Ice Hockey National Championship by defeating the Boston University Terriers by a score of 4 to 3 at TD Garden in Boston, Massachusetts;
 Whereas numbers 16, 10, and 6 scored the first three goals for the Friars to keep the game close; Whereas the extraordinary goal by number 22 in the third period put Providence College in the lead for good;
 Whereas the superb goaltending of number 32 held back Boston University’s scoring attacks and sealed the victory for the Friars, earning him Most Outstanding Player honors of the NCAA Division I Men’s Ice Hockey Tournament;
 Whereas the season-long contributions and dedication of all players and coaches of the Friars’ hockey team contributed to this National Championship season;
 Whereas this is the first NCAA Championship for the Providence College Men’s Ice Hockey team; Whereas the Providence College Friars finished the season with 26 wins and outscored its opponents 19 to 10 in the NCAA Division I Men’s Ice Hockey Tournament; and
 Whereas the Providence College Men’s Ice Hockey team became the latest Rhode Island college team to win a National Championship and earn the pride of the State: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Providence College Men’s Ice Hockey team for winning the 2015 NCAA Division I National Championship;
 (2)commends the players, coaches, and staff of the Providence College Men’s Ice Hockey team for their hard work and dedication in making this the most successful season in team history; and
 (3)recognizes the Providence College students, alumni, and fans who supported the Men’s Ice Hockey team in its pursuit of a National Championship.
			
